United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                               December 21, 2004
                         FOR THE FIFTH CIRCUIT
                         _____________________              Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-30926
                         _____________________

MACK FELTON, JR.,

                                                 Plaintiff - Appellant,

     and

TRACIE L. WASHINGTON,

                                                              Appellant,

                                versus

DILLARD UNIVERSITY,

                                               Defendant-Appellee
_________________________________________________________________

HASAN KRAD, DR.,

                                                 Plaintiff - Appellant,

                                versus

DILLARD UNIVERSITY,

                                             Defendant - Appellee
_________________________________________________________________

ELYRIA ZUNIGA,

                                                 Plaintiff - Appellant,

                                versus

DILLARD UNIVERSITY,

                                             Defendant - Appellee
_________________________________________________________________

HADI ALKAHBY, DR.,

                                                 Plaintiff - Appellant,
                                  versus

DILLARD UNIVERSITY,

                                             Defendant - Appellee
_________________________________________________________________

LAWRENCE R. WILLIAMS, SR.,

                                                     Plaintiff - Appellant,

                                  versus

DILLARD UNIVERSITY,

                                             Defendant - Appellee
_________________________________________________________________

GLENDA JOHNSON, DR.,

                                                     Plaintiff - Appellant,

                                  versus

DILLARD UNIVERSITY,

                                             Defendant - Appellee
_________________________________________________________________

          Appeals from the United States District Court
               for the Eastern District of Louisiana
       USDC No. 01-CV-3808-B; 02-CV-2971-B; 02-CV-2972-B;
             02-CV-2973-B; 02-CV-2974-B; 02-CV-2975-B
_________________________________________________________________

Before KING, Chief Judge, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

      Tracie L. Washington served as counsel for the plaintiffs in

a   group   of   related   employment       discrimination   actions   against


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.


                                        2
Dillard University.      Upon a motion by Dillard, the district court

entered a protective order barring Washington from engaging in any

ex parte communications with Dillard’s managerial level employees

or faculty members.          Washington, however, contacted the dean of

Dillard’s nursing division to inquire as to whether she was still

employed by the university.           Dillard contended that the telephone

call violated the protective order and filed a motion for sanctions

under FED. R. CIV. P.        37(b).    In a September 5, 2003 order, the

district    court    only     took    the    motion   under   advisement,    but

simultaneously directed Washington to perform one hundred hours of

community service within sixty days.              Washington sought a stay of

the order pending appeal, but it was denied.             Washington completed

the community service and, some five months later, the judge

dismissed   the     motion    for    sanctions.       Washington   appeals   the

district court’s September 5 community service order, arguing that

it constitutes an abuse of discretion.                  This appeal has been

briefed and argued before this panel and it is evident that this

aberrant sanctions case has value only to the parties, who well

understand the facts and issues. We therefore only briefly address

the issues and hold as follows.

     The case is not moot.            Although the community service was

completed, the September 5, 2003 order by which it was imposed

remains in the public record and may affect Washington’s ability to

attract clients and represent them effectively.               This represents a



                                         3
significant collateral consequence of the sanction.                   See Dailey v.

Vought Aircraft Co., 141 F.3d 224, 228 (5th Cir. 1998).

      Although the district court stated that it was taking the

motion for sanctions under advisement, it in fact imposed an

express sanction on Washington by ordering her to perform one

hundred hours of community service within sixty days. The district

court gave no explanation for its decision to impose this community

service sanction, notwithstanding that it was both relatively

severe and imposed in an unorthodox manner.                 This court has made it

quite clear that a trial court should provide reasons for its

decisions regarding attorney sanctions, such that we can exercise

meaningful review.       See, e.g., Copeland v. Wasserstein, Perella &

Co., Inc., 278 F.3d 472, 485-86 (5th Cir. 2002) (quoting Schwartz

v. Folloder, 767 F.2d 125, 133 (5th Cir. 1985)).

      In cases where a district judge gives no reasons for a

decision regarding attorney sanctions, our usual course of action

is to remand in order to give the judge an opportunity to provide

explanation.       See, e.g., Copeland, 278 F.3d at 485-86.                      Here,

however,    we   find   the    district       court’s      method   of    meting      out

sanctions to be an inherent abuse of judicial discretion.

      The district court was incorrect in disclaiming that the

community   service      was   a   sanction.         One    hundred      hours   of    an

attorney’s time represents a substantial cost, particularly where

the   window     for   compliance    is       so   brief.     Thus,      by   ordering

Washington to devote one hundred hours of her time to community

                                          4
service, while inexplicably denying that any sanction had been

imposed, and later dismissing the motion for sanctions precisely

because the community service had been completed, the district

court did not reasonably exercise its sanction power.    The judge

erred in two significant ways.      First, he effectively barred

meaningful appellate review by withholding the formal disposition

of the motion for sanctions until the community service (which is

functionally irreversible) had been completed. Second, he made the

question of whether sanctions should be imposed contingent upon

whether those very sanctions had been completed.

     We hold that the district judge’s disposition of the motion

for sanctions in this case constituted an abuse of discretion.   The

district court’s order of September 5, 2003 is, therefore,

                                                          VACATED.




                                5